DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Since there is only a single figure, all recitations of “Fig. 1” in the drawings and specification must be replaced with “The Figure”.  See 37 C.F.R. 1.84.  
Appropriate correction is required.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN 103467935).

Regarding claim 2:  Lou et al. teach a carboxyl end group concentration (equivalent to the claimed acid value) of 25 eq/t (Embodiments; Tables), which converts to approximately 25 equvialents/106g (1 t = 907,184.74 g).

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCarthy et al. (6,306,942).
	Regarding claim 1:  McCarthy et al. teach a composition comprising a polyester (DEP170, DEP172, A310S, or CA597), a carbodiimide (P200) and an antioxidant (Ol 640) (Examples; Tables).  The composition of McCarthy et al. is capable of functioning in the claimed capacity (column 1, lines 12-55).
	Regarding claim 5:  McCarthy et al. teach a terpene-modified phenol resin (DT50) (Examples; Tables).
	Regarding claim 6:  McCarthy et al. teach a sealed (bonded) body (column 1, lines 12-55; Examples).

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maryuama et al. (2009/0203871).
Regarding claim 1:  Maruyama et al. teach a composition comprising a polyester, carbodiimide (compound X5), and an antioxidant [Examples; Tables].  The composition of Maryuama et al. is capable of functioning in the claimed capacity.  

Regarding claim 6:  Maruyama et al. teach a sealed body [0006, 0249].

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (2009/0176938).
Regarding claims 1 and 4:  Xu et al. teach a composition comprising polylactic acid (polyester), Stabaxol P (carbodiimide), Irganox 1010 (antioxidant), and Alathon L5845 or Marlex HGX 030 (polyolefin) [Examples; Tables].  The composition of Xu et al. is capable of functioning in the claimed capacity [0004, 0049-0057].
Regarding claim 3:  Xu et al. teach the epoxy compound EBAGMA [Examples].
Regarding claim 6:  Xu et al. teach a sealed body [0004, 0049-0057].

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka (2006/0252864).
Regarding claims 1-3:  Yoshioka teaches a composition comprising a polyester with the claimed acid value, a polycarbodiimide, an antioxidant, and an epoxy compound [Examples; Tables 1-2].  The composition of Yoshioka is capable of functioning in the claimed capacity [0002; 0104-0105].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maryuama et al. (2009/0203871) as applied to claim 1 above.
Regarding claim 3:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an addition reactive compound that is an epoxy compound as an additive in Maryuama et al. [0090].
Regarding claim 4:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyethylene or a paraffin slipping agent [0097] in the composition of Maryuama et al. to facilitate processing of the composition. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763